Citation Nr: 0013504	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-27 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
postoperative duodenal ulcer with gastric outlet obstruction, 
currently rated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
September 1960 and from December 1960 to August 1965.

This appeal arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied an increased evaluation 
for a postoperative duodenal ulcer with vagotomy and gastric 
outlet obstruction requiring periodic dilation.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In January 1998, the Board found that the veteran's claim for 
a total rating for compensation purposes based on individual 
unemployability (TDIU) under the provisions of 38 C.F.R. 
§ 4.16 was inextricably intertwined with the increased rating 
claim on appeal and remanded the case to the RO for 
consideration of TDIU and an extraschedular rating.  In June 
1999 the Board remanded the case for additional development.  
The Board finds that all requested actions have been 
completed to the extent possible and that the case is ready 
for Board adjudication.

The veteran testified before an RO hearing officer in January 
1997 concerning his claim for an increased rating.  He has 
not requested a hearing concerning TDIU.


FINDINGS OF FACT

1.  All relevant evidence for an equitable determination of 
this appeal has been obtained by the RO.

2.  The veteran's duodenal ulcer is manifested primarily by 
esophageal stricture (deformed pylorus), severe gastritis, 
severe friability of the stomach, erythema, edema, exudate, 
and an indistinct vascular pattern that approximates chronic 
hypertrophic gastritis with severe hemorrhages or large 
ulcerated or eroded areas.

3.  The veteran has had two years of high school and has 
worked experience in roof maintenance; he has reported that 
he had been unemployed since May 1997.  

4.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent schedular rating, and no 
more, for severe hypertrophic gastritis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.41, 
4.114, Codes 7305, 7307 (1999).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

A.  Factual Background

In a May 1967 RO rating decision, service connection was 
established for duodenal ulcer.  A 10 percent rating was 
assigned under Diagnostic Code 7305, effective from September 
1966, a 100 percent rating was assigned effective from March 
to April 1967 based on hospitalization and recovery, and a 10 
percent rating was reassigned, effective from April 1967.  
The veteran was hospitalized in November 1973 for a bleeding 
ulcer and, based on that hospitalization, a 20 percent rating 
was assigned for duodenal ulcer in March 1974.  The veteran 
underwent hospitalization and dilation of a gastric outlet 
obstruction in February and April 1986.  In January 1987, the 
RO assigned a temporary 100 percent rating from February to 
May 1986 and a 40 percent rating thereafter based on the need 
for periodic gastric outlet dilation.  

In January 1996, the veteran requested increased 
compensation, reporting that his duodenal ulcer had worsened.  

VA outpatient treatment reports received in February 1996 
indicate on-going care for ulcer disease at various times 
since 1986.  A December 1994 report notes that the veteran 
had lost 10 pounds.  In September 1995, endoscopy revealed 
hiatal hernia, pyloric stenosis, and no peptic ulcer disease.

A February 1996 VA stomach examination report reflects that 
the veteran complained of frequent heartburn, regurgitation, 
and dysphagia to solid food.  He reportedly took Pepcid for 
heartburn.  He had good appetite and his body weight was 
reported as stable at 195 to 200 pounds.  He reported that in 
March 1995, the endoscope was not passed through the pyloric 
channel due to marked narrowing.  He reportedly refused 
further dilation and was evaluated for possible resection and 
re-anastomosis.  The impression included gastroesophageal 
reflux disease with hiatal hernia.  The examiner noted that 
hiatal hernia patients were prone to have reflux disease.  
The examiner noted that the veteran's symptoms were under 
control with Pepcid, but that he was at risk for peptic 
stricture.  

As noted in the introduction in April 1996, the RO continued 
a 40 percent rating.

In April 1996, the veteran reported that he had undergone 
only two dilations and that those were done in 1986.  He 
reported that he has ground all of his food before eating 
since that time. 
 
In June 1996, the veteran reported that the duodenal ulcer 
prevented him from working full-time.  He also submitted 
statements from his spouse and other friends to the effect 
that the veteran was not able to work full-time due to his 
health.  

In January 1997, the veteran testified before an RO hearing 
officer that his medication was changed since his 1996 VA 
examination.  He noted that he currently took an antacid and 
an anti-gas remedy.  He also currently took stress medication 
that aggravated his stomach.  He testified that he was not 
aware of any bleeding but that he vomited daily and had 
stomach pain at night.  He testified that he could not lie 
down because of stomach pain.  He reported that he could not 
sleep for more than three or four hours at a time and when he 
awakened to vomit, it was accompanied by sweating and nerve 
tenseness.  He testified that he had lost eight pounds 
recently, but began eating more fat to gain it back.  He 
testified that he had daily episodes of weakness and pain 
that prevented him from working.  He reported that he had 
nausea and sweating everyday with diarrhea about every third 
day.  He testified that he currently worked part-time doing 
light maintenance for a school district.  He cut back from 
full-time to half time and then to about one-third-time.  He 
recalled that he had not eaten in a restaurant for nine years 
since his operation because he had to grind all of his food.  
He also reported that he could not do heavy lifting because 
he was told that his hernia scar could tear.  He reported 
that the VA medical center should have treatment records 
dated as recently as December 1996.  Lay statements were 
submitted by the veteran which support his claim that his 
food has to be ground, and that he could not work full-time 
due to his disability.

In February 1997, the RO received additional VA clinical 
reports.  A January 1997 barium swallow report indicates 
moderate gastroesophageal reflux with possible inflammation 
of the esophagus due to reflux.  No acute ulceration was 
identified but the duodenal bulb did not distend well.  The 
pylorus did not appear to be stenosed and opened freely 
during the examination.  The 1/2 inch barium tablet did not 
pass freely into the stomach, which was felt to be from 
probable edema from inflammation in the distal esophagus.  
The non-distended duodenal bulb was felt to represent 
scarring.  Other reports noted continued complaint of 
heartburn and pain in 1996.

VA endoscopy in April 1997 showed a stricture of the 
esophagus.  Mucosal abnormalities of the body and antrum of 
the stomach included severe friability (small areas of 
spontaneous hemorrhage) erythema, edema, exudate, friability, 
an indistinct vascular pattern, an erythematous appearance, 
and a stricture of the pylorus.  The duodenum was normal.  
The impressions were esophageal stricture, nonspecific severe 
gastritis (biopsied), and status post TTS (through the skin) 
dilation.  Restricted diet and continued medication were 
recommended.  The veteran was advised to avoid lying down for 
at least 11/2 hours after eating.  

The veteran underwent VA upper endoscopy in May 1997 for 
evaluation of post-prandial vomiting.  The results showed 
evidence of narrowed and deformed pyloric opening in the 
stomach suggestive of previous peptic ulcer disease.  The 
esophagus and duodenum were normal, but the stomach was 
deformed.   

In June 1997, the veteran reported that due to the 
obstruction at both ends of the stomach, he must eat only 
foods that had been ground or pureed. 

In January 1998, the Board remanded the case to the RO for 
consideration of entitlement to TDIU and an extra-schedular 
evaluation.  

In February 1998, the veteran submitted a VA Form 21-8940, 
Veteran's Application For Increased Compensation Based on 
Unemployability.  He claimed that he had worked only about 20 
hours per week since 1983 and quit working in May 1997.  

In July 1998, the veteran reported that he had been totally 
disabled from working since April 1998 and began receiving 
Social Security Administration (SSA) disability benefits in 
January 1998.

In February 1999, the RO received additional VA treatment 
reports and a report of VA hospitalization.  These reports 
reflect VA cardiac catheterization in September 1997 with 
discharge diagnoses of coronary artery disease, hypertension, 
and hypercholesteremia and continued treatment at various 
times, albeit primarily for cardiac conditions and lower 
extremity circulatory problems.  A February 1998 report notes 
dysphagia, a July 1998 report notes that the stomach was 
improved on the current regimen.  The veteran was instructed 
to lose weight and to cut down on eating. 

In a February 1999 RO rating decision, a 40 percent rating 
for duodenal ulcer was continued and a claim for entitlement 
to TDIU was denied.  It was noted that referral to the VA's 
Director of the Compensation and Pension Service was not 
warranted by the facts of the case.

In June 1999, the Board remanded the case to the RO for 
development of the TDIU claim.  The Board requested that the 
RO obtain any SSA disability records.  

In August 1999, the veteran reported that he had received 
ulcer treatment from VA and that he could not further 
document his employment history because he had been self-
employed.  

The RO received additional VA clinical reports in August 
1999.  Among these is a May 1999 endoscopy report reflecting 
normal esophagus, some deformation of the pyloric region of 
the stomach, normal duodenum.  The impression was nonspecific 
gastritis and deformed pylorus.  

In September 1999, the RO received a disability determination 
from SSA.  The SSA determination, dated in June 1998, 
indicates that disability from employment began in August 
1997 due to ischemic heart disease.  Essential hypertension 
was the secondary diagnosis.  Clinical records accompanying 
the SSA determination include a March 1998 disability 
examination report reflecting that the veteran would have a 
problem with walking, lifting and pushing due to coronary 
artery disease and chest pain.  The report notes the stomach 
disorder and arthritis but the examiner concluded by stating, 
"I do believe the limiting factor at this point is coronary 
artery disease."  None of the reports note a severe duodenal 
ulcer, periodic vomiting, recurrent hematemesis or melena, 
anemia, weight loss, or gastric jejunal ulcer.  Also of 
record was a January 1998 psychological evaluation, at which 
time the veteran reported that he was disabled as a result of 
depression and anxiety, and that he was unable to do even 
light housework because of his heart disorder.  

B.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board will address whether a schedular increase is 
warranted, the applicability of other diagnostic codes, and 
whether the criteria for assignment of an extra-schedular 
evaluation for the duodenal ulcer are met.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  For postoperative ulcer disease, consider 
evaluation under the provisions of Diagnostic Code 7308 or 
7348.  38 C.F.R. § 4.114 (1999).

As noted in the factual background, the RO has assigned a 40 
percent disability evaluation for duodenal ulcer under 
38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).  Under that 
code, a 40 percent evaluation requires a moderately severe 
duodenal ulcer with less than severe symptoms, but with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation requires a severe duodenal ulcer with pain that is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss, productive of definite impairment 
of health.  The 60 percent rating is the highest rating 
offered under Diagnostic Code 7305.  In addition, 38 C.F.R. 
§ 4.114 also states that a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  

The veteran's service-connected gastrointestinal disability 
is manifested primarily by esophageal stricture (deformed 
pylorus), severe gastritis, severe friability of the stomach 
lining with erythema, edema, exudate, and an indistinct 
vascular pattern; stomach pain; post-prandial vomiting and 
sweating are reported.  This evidence does not demonstrate a 
severe duodenal ulcer.  Although periodic vomiting is shown, 
neither recurrent melena, anemia, not weight loss is shown.  
Definite impairment of health has not been attributed to the 
ulcer.  In fact, additional weight loss has been recommended.  
The Board finds that the symptoms do not more nearly 
approximate the criteria for a severe duodenal ulcer under 
Diagnostic Code 7305. 

Considering other diagnostic codes, however, the Board notes 
that the April 1997 endoscopy examiner reported severe 
gastritis, a finding which VA examiners have linked to the 
service-connected gastrointestinal disability.  Under 
Diagnostic Code 7307, a 60 percent evaluation is warranted 
for hypertrophic gastritis, when chronic, with severe 
hemorrhages or large ulcerated or eroded areas.  38 C.F.R. 
§ 4.114, Code 7307 (1999).  Recalling that the April 1997 
endoscopy examiner reported severe friability (hemorrhages) 
of the stomach lining with erythema, edema, exudate, and an 
indistinct vascular pattern, the Board finds that the 
criteria for a 60 percent rating under Diagnostic Code 7307 
are approximated.  

The only code that offers a rating higher than 60 percent for 
any digestive disorder is Diagnostic Code 7306, which offers 
a 100 percent rating for marginal (gastrojejunal) ulcer that 
is found to be totally incapacitating.  Because that disorder 
is not shown, no further analysis under Diagnostic Code 7306 
need be performed.  

The above decision is based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, 
there is no showing that the veteran's duodenal ulcer 
reflects so exceptional or so unusual a disability picture so 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability is not shown to have markedly interfered with 
employment beyond that contemplated in the assigned ratings.  
In the absence of evidence of such factors as those noted 
above, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




II.  TDIU

The veteran has requested a total rating on the basis that 
his service-connected post-operative duodenal ulcer prevents 
him from obtaining or retaining employment on more than a 
part-time basis.  The Board observes that the veteran is 
service-connected for duodenal ulcer, postoperative, 
vagotomy, gastric outlet obstruction requiring dilation at 
times, evaluated as 60 percent disabling.  He has no other 
service connected disability. 

The veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, in February 1998.  The form reflects that 
the veteran had been self-employed in roof maintenance from 
1983 to May 1997.  The form reflects that the veteran 
completed two years of high school and has not had any other 
training.  On the form, the veteran mentioned that he felt 
that his heart problems stemmed from the stress of his 
stomach problem; however, he had not submitted medical 
evidence on that point.

A TDIU claim arises when a veteran claims that he/she is 
unable to secure or retain employment by reason of service-
connected disability.  38 C.F.R. § 4.16.  There is no 
specific statutory provision governing TDIU and the Board 
notes that there is no regulation or case law that determines 
under what circumstances a TDIU claim may be well grounded.  
In this case, the veteran has asserted that a service-
connected disability currently before the Board for 
consideration of an increased rating has also rendered him 
unemployable.  Because the regulation requires separate 
consideration of the TDIU claim in such instances, the claim 
is well grounded, meaning that it is plausible.  The Board 
also finds that VA has fulfilled its duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A total disability rating may be awarded if the Schedule for 
Rating Disabilities provides an evaluation of less than 100 
percent, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 and Part 4 (1999).  
The assignment of a total rating must be based on a 
determination "that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age."  38 C.F.R. § 3.341(a) (1999).  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more.  If there are two or more service-
connected disabilities, there must be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Otherwise, where a 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, he or she shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.  In reaching 
such as determination, the central inquiry is whether the 
veteran's service-connected disability alone is sufficient to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not his age, 
or impairment cased by non-service-connected disability.  
38 C.F.R. § 3.341, 4.16, 4.19.  

In Hatlestad, the U.S. Court of Appeals for Veterans Claims 
(Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, it was indicated that there was a need for 
discussing whether the standard delineated in the controlling 
regulations was an "objective" one based on average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
by holdings of the Court, the regulations, the Secretary's 
instructions and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  The VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service- connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
"substantially gainful" occupation.  VA O.G.C. Prec. Op. No. 
75-91 (Dec. 27, 1991), 57 Fed. Reg. 2,317 (1992).  

"Substantially gainful" employment has been defined as that 
which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides or a 
"living wage."  See Beatty v. Brown, 6 Vet. App. 532 
(1994); Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  
Moreover, marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(1999).

The Board notes that the veteran does not have a service-
connected disability evaluated as totally disabling and even 
with the above favorable decision concerning his ulcer, he 
has less than 100 percent schedular disability.  However, he 
could meet the more subjective requirement of 38 C.F.R. 
§ 4.16 if it is shown that his service-connected disability 
precludes substantially gainful employment.

The veteran has not submitted any competent medical evidence 
tending to indicate that his service-connected disability 
prevents him from working.  The Board notes that the 
veteran's ulcer has been apparent since the 1980s and he 
worked until 1997.  This, in itself, indicates that the 
veteran worked for many years notwithstanding the extent of 
gastrointestinal disability.  Even considering the veteran's 
level of education and previous work experience, the Board 
cannot conclude that his service-connected disability, even 
with its increased severity, prevents him from obtaining and 
retaining substantially gainful employment. 

Moreover, the March 1998 SSA disability examiner's opinion 
argues compellingly against TDIU.  The examiner mentioned the 
veteran's chief ailments, including his service-connected 
disability, and then clearly indicated that the veteran's 
coronary artery disease, manifested by chest pain on any 
exertion, had caused the veteran to be too disabled to work.  
The Board attaches significant weight to this opinion.  
Moreover, the medical records reflect that the veteran is 
being treated for a number of nonservice-connected disorders 
as well.  Although the claims file contains considerable 
medical evidence of ongoing treatment for several disorders, 
there is no other medical opinion which suggests that the 
gastrointestinal disability alone produces unemployability.  

In view of the foregoing, the Board finds that the record 
presents no basis for assignment of TDIU based on service-
connected disability.  The claim must therefore be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

1.  A 60 percent rating for service-connected postoperative 
duodenal ulcer with gastric outlet obstruction is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.

2.  Entitlement to TDIU is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

